Citation Nr: 1215681	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  07-29 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for benign prostatic hyperplasia (BPH), claimed as a prostate condition, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Navy from September 1953 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating by the Manila, Republic of the Philippines, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for a prostate condition.  The May 2007 decision was a reconsideration of a November 2006 decision which also denied entitlement to the benefit sought.

In October 2009, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.

The Veteran was scheduled for a July 2008 hearing before a Veterans Law Judge, but in May 2008 correspondence he withdrew his request for a hearing.


FINDING OF FACT

BPH was not first manifested on active duty service, and the preponderance of the evidence is against a finding that BPH is related to military service.


CONCLUSION OF LAW

The criteria for service connection for BPH are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  March 2006 and March 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, service personnel records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  This includes recent VA treatment records which were the subject of the October 2009 Board remand.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Multiple VA examinations have been conducted; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Doctors reviewed the claims file and made all required clinical findings.  No nexus opinion was required.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Other diseases are presumed service connected when manifested to a compensable degree in a Veteran who was exposed to herbicides.  The only prostate related condition subject to presumptive service connection is cancer; malignant tumors of any part of the body are a listed chronic disease, and prostate cancer is a listed herbicide condition.  38 U.S.C.A. §§ 1101, 1112, 1116; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Private and VA treatment records document a current diagnosis of BPH.  The remaining question, then, involves the existence of a nexus to service.

Service treatment records (STRs) reflect no diagnosis of or treatment for BPH or any other prostate condition.  The Veteran was treated on isolated occasions for a sexually transmitted disease (STD) infection, a urinary tract infection (UTI), and a physical injury to his phallus, but each condition resolved with treatment.  The October 1972 report of examination for separation indicates that the genitourinary system was clinically normal, and there was no indication of subjective complaints regarding the prostate.

The Veteran did serve on active duty for almost 20 years, and his STRs do appear sparse for such a long period of service.  However, records do cover the entirety of his service, and include regular periodic examinations, which are also negative for any indication of genitourinary or prostate problems.

The Veteran filed his initial claim for benefits in March 2006.  On his VA Form 21-526, Veteran's Application for Compensation and/or Pension, he indicated his prostate disability began in July 1973, eight months after his separation from service.  He indicated other claimed conditions began in December 1972 (diabetes and hypertension), January 1973 (chest pain), May 1973 (peripheral neuropathy), and October 1973 (blurred vision).

The doctor the Veteran identified as treating him immediately following service, Dr. JAI, responded to a VA request for records with a June 2006 statement.  "This is to certify that [the Veteran]...has been under my Medical Care for diabetes mellitus; benign prostatic hypertrophy; and hypertension since December 1972." Complete treatment records were not produced.

VA examiners have noted the presence of BPH, as is confirmed in 2003 ultrasounds and PSA testing.  No examiner has related such to service or any service connected disability.

The Veteran contends that his BPH should be service connected based on his agent orange exposure in Vietnam; the Veteran was previously established to have served on the inland waterways of Vietnam, and hence his exposure was presumed.  38 C.F.R. § 3.307.  However, as is noted above, the currently diagnosed BPH is not a presumptive condition.  38 C.F.R. § 3.309.  Cancer has not been diagnosed.  Presumptive serviced connection is not applicable.

The Board still must consider possible entitlement to direct service connection.  However, there is no evidence or allegation of BPH on active duty.  The Veteran has never stated he was diagnosed on active duty, and no doctor has indicated that a diagnosis prior to November 1972 was warranted.  The Veteran actually reports that he was not treated for/diagnosed with BPH until July 1973.  Dr. JAI appears to have merely reported the date on which he began treating the Veteran for any condition; even if BPH was first diagnosed and treated in December 1972, this onset is still after separation from service.

The Board has additionally considered whether BPH was caused or aggravated by herbicide exposure; the fact that a condition is not listed under 38 C.F.R. § 3.309(e) is not negative evidence, it merely means that the evidence of a link is not presumed to favor the claim.  A Veteran may still establish entitlement to a listed presumptive condition even in the absence of the presumption.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

There is, however, no competent evidence linking BPH to herbicide exposure.  The Veteran has expressed his belief that there is a relationship, but as a layperson, he is not competent to render an opinion on causation.  He lacks the specialized knowledge and training required to opine on the causes of BPH.  This is not a simple cause and effect relationship, where the Veteran may simply observe the development through his five senses.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Layno v. Brown, 6 Vet. App. 465 (1994).  As the Veteran is not competent to so opine, his belief alone is insufficient to meet the very low threshold requirement for a VA examination and medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is simply no competent evidence relating currently diagnosed BPH to service.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for BPH is not warranted.


ORDER

Service connection for BPH is denied.
 



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


